Title: From Thomas Jefferson to Henry Guegan, 1 September 1820
From: Jefferson, Thomas
To: Guegan, Henry


Sir
Monticello
Sep. 1. 20.
I wrote to you on the 27th ult. on the subject of some books  I had seen noted on a loose leaf accompanying your catalogu books for sale. I have since observed on the same leaf two othersPatres Graeci. 21. vols. 8vo 45D.Patres Latini. 13. vols 8vo 28.D.being unacquainted with these editions, will you be so good as to take the trouble to describe them to me in the following partic of what particular fathers do they contain the works?are there translations to the Greek volumes?are there notes, and by whom?when & where were they printed?what is the binding & condition of the volumes?on recieving information of these particulars, I shall be able to decide whether it will suit me to take them.I salute you with sentiments of respect.Th: Jefferson